Case: 12-60502       Document: 00512179956         Page: 1     Date Filed: 03/19/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          March 19, 2013
                                     No. 12-60502
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

JORGE GEOVANNY MEDINA,

                                                  Petitioner

v.

ERIC H. HOLDER, JR., U.S. ATTORNEY GENERAL,

                                                  Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A094 251 136


Before WIENER, ELROD, and GRAVES, Circuit Judges.
PER CURIAM:*
       Jorge Geovanny Medina, a native and citizen of Honduras, was found
removable under 8 U.S.C. § 1182(a)(2)(A)(i)(II), as an alien convicted of a
controlled substance offense, and under 8 U.S.C. § 1182(a)(6)(A)(i), as an alien
present in the United States without being admitted or paroled. He applied for
withholding of removal and for protection from removal under the Convention
Against Torture (CAT). Medina petitions for review of the Board of Immigration



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-60502     Document: 00512179956      Page: 2   Date Filed: 03/19/2013

                                  No. 12-60502

Appeals’ (BIA) dismissal of his appeal from the Immigration Judge’s (IJ) order
denying his applications for relief from removal.
      Pursuant to 8 U.S.C. § 1252(a)(2)(C), this court lacks jurisdiction to review
Medina’s claims for withholding of removal and CAT protection.                The
jurisdictional bar of § 1252(a)(2)(C) provides that “no court shall have
jurisdiction to review any final order of removal against an alien who is
removable by reason of having committed a criminal offense” including
controlled substance offenses under § 1182(a)(2). Section 1182(a)(2)(A)(i)(II)
provides that an alien who commits “a violation of (or a conspiracy or attempt
to violate) any law or regulation of a State, the United States, or a foreign
country relating to a controlled substance (as defined in section 802 of Title 21)”
is inadmissible.” An exception, however, mandates this court retain jurisdiction
for review of “constitutional claims or questions of law” raised in a petition for
review filed in an appropriate court of appeals. 8 U.S.C. § 1252(a)(2)(D); see
Hakim v. Holder, 628 F.3d 151, 155 (5th Cir. 2010). “We do, of course, also have
jurisdiction to determine our own jurisdiction.” Marquez–Marquez v. Gonzales,
455 F.3d 548, 554 (5th Cir. 2006).
      That an alien is not eligible for withholding of removal or relief under the
CAT are findings of fact reviewed for substantial evidence. Zhang v. Gonzales,
432 F.3d 339, 344-45 (5th Cir. 2005).         Medina contends he has shown
entitlement to withholding of removal and protection under the CAT because he
is in danger of future persecution and torture by criminal gangs in Honduras if
removed there. His contentions constitute a disagreement with the factual
determinations of the IJ and BIA. His petition does not raise any constitutional
claims or questions of law. Accordingly, we lack jurisdiction to review the final
order of removal. See Alwan v. Ashcroft, 388 F.3d 507, 515 (5th Cir. 2004).
DISMISSED.




                                        2